Citation Nr: 1634269	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to March 1978 and from May 1985 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, which, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  In a subsequent rating decision, also dated in February 2012, the RO increased the disability rating for the Veteran's service-connected PTSD to 50 percent disabling, effective May 3, 2011.  

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge.  A videoconference hearing was scheduled in January 2014, but it appears the Veteran cancelled his hearing request.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

As will be discussed below, the evidence of record suggests that the Veteran may be unable to work as a result of his service-connected disability.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his PTSD is required to allow for further development of the record.  

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  In his August 2016 Written Brief Presentation, the Veteran, through his representative, contended that his psychiatric symptoms had worsened since his last VA examination in July 2011.  Indeed, the record reflects that the Veteran has not been afforded another VA psychiatric examination since July 2011, more than five years ago.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Consequently, a new examination is warranted for the purpose of determining the current severity of the Veteran's disability.  

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  Although the Veteran reported to work full-time as a card dealer at MGM studies, in a March 2012 treatment report issued by his private clinical psychologist, C. B., M.D., Ph.D., the Veteran explained that he had managed to maintain employment solely as a result of the beneficence of his employer.  According to the Veteran, until recently, he had been allowed to walk off the floor, sometimes several times during his shift, to avoid any confrontation and altercations.  The Veteran also stated that frequent absences from work had been tolerated and overlooked by his employer out of consideration that he was a veteran, but this was no longer the case.  According to the Veteran, the situation had become risky.  Dr. B. found that it was unadvisable for him to continue working in an environment with stressful situations that could trigger his anger.  Indeed, Dr. B. determined that the Veteran should not work in any situation due to the volatile nature of his anger.  Dr. B. further determined that as a result of the severity of the Veteran's PTSD symptoms, he is not employable and should not return to a work situation.  As the claim for a TDIU is dependent upon a determination of the Veteran's claim seeking a higher rating for his service-connected PTSD, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claim seeking a higher rating for his PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. Then, the AOJ shall make arrangements for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD to determine the effect, if any, of this disability on his employability.  The paperless claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner is requested to identify the nature, frequency, and severity of all current manifestations of PTSD. 

A rationale for all opinions expressed must be provided.  

4. The AOJ should ensure that all requested development is completed.  Thereafter, re-adjudicate the issues on appeal, to include entitlement to a TDIU.  If a benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

